 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 1 of 18 PageID 1




                    UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

KATISHA JORDAN,                  )
                                 )
      Plaintiff,                 )
                                 )
v.                               )              Case No.:
                                 )
ALIGHT SOLUTIONS, LLC.,          )
                                 )
      Defendant.                 )
_________________________________/

        PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, KATISHA JORDAN (“Plaintiff” or “Jordan”),

through the undersigned counsel, and files her Complaint and Demand for Jury

Trial against Defendant, ALIGHT SOLUTIONS, LLC. (“Defendant” or “Alight”),

and in support, she states the following:

                            NATURE OF THE CLAIMS

      1.     This is an action for monetary damages pursuant to Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”); the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq.

(“FMLA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title

VII”); and the Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”),

and to redress Defendant’s unlawful employment practices against Plaintiff,

including Defendant’s unlawful pattern and practice of discrimination against

                                            1
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 2 of 18 PageID 2




Plaintiff due to her disability/handicap, use of FMLA leave, race and retaliation

against Plaintiff leading to her unlawful termination.

                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation

of Plaintiff’s civil rights under the ADA, FMLA, and Title VII.

      3.     This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law pursuant to 28 U.S.C. § 1367(a).

      4.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including

the unlawful employment practices alleged herein occurred in this district.

                                   THE PARTIES

      5.     Plaintiff Jordan is a citizen of the United States, and is and was at all

times material, a resident of the State of Florida, residing in Orange County.

      6.     Defendant Alight is a foreign limited liability company with its

principal place of business in Lincolnshire, Illinois.

      7.     Defendant does business in this judicial district, and Plaintiff worked

for Defendant at its 2300 Discovery Drive, Orlando, Florida 32826 location.

      8.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.


                                          2
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 3 of 18 PageID 3




                         PROCEDURAL REQUIREMENTS

         9.    Plaintiff has complied with all statutory prerequisites to filing this

action.

         10.   On June 22, 2020, Plaintiff dual-filed a claim with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment

Opportunity      Commission      (“EEOC”)      against    Defendant,   satisfying   the

requirements of 42 U.S.C. § 2000e-5(b) and (e), based on disability, race, and

retaliation.

         11.   Plaintiff’s EEOC charge was filed within three hundred (300) days

after the unlawful employment practices occurred.

         12.   On February 11, 2021, the EEOC issued to Plaintiff a Notice of Right

to Sue upon request.

         13.   This complaint was filed within ninety (90) days of Plaintiff’s receipt

of the EEOC’s Notice of Right to Sue.

                             FACTUAL ALLEGATIONS

         14.   Plaintiff was employed by Defendant for approximately fourteen (14)

years.

         15.   At the time of Plaintiff’s termination, she worked for Defendant as a

full-time Senior Customer Service Representative.

         16.   Plaintiff is an African American female.


                                           3
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 4 of 18 PageID 4




       17.   Plaintiff is a disabled female under the ADA.

       18.   Plaintiff suffers from a serious health condition as defined by

the FMLA.

       19.   Plaintiff suffers from disabilities including but not limited to

anxiety and depression.

       20.   At all times relevant to this action, Plaintiff was a qualified

individual with a disability/handicap within the meaning of the ADA and

FCRA. Plaintiff has an actual disability/handicap, has a record of being

disabled/handicapped,        and/or        is        perceived    as        being

disabled/handicapped by Defendant.

       21.   Plaintiff’s disability/handicap impacts her major life activities,

including but not limited to sleeping and concentrating.

       22.   Plaintiff’s manager, Kim Savage (Caucasian), learned of

Plaintiff’s disability/handicap.

       23.   Defendant failed to engage in the interactive process with

Plaintiff.

       24.   Ms.    Savage      harassed        Plaintiff   because    of     her

disability/handicap and race.




                                           4
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 5 of 18 PageID 5




       25.   Plaintiff complained to Human Resource Representative Melanie

Brunelle about Ms. Savage’s conduct and race-based discrimination on multiple

occasions.

       26.   Plaintiff even requested Defendant transfer her to a new team to

escape the hostile work environment. However, Defendant refused to transfer

Plaintiff.

       27.   Plaintiff also inquired with her then manager Emily Jones, Manager,

about an open customer service specialist position. However, Defendant told

Plaintiff she did not qualify for the position because she missed too many days

due to using FMLA leave and that a non-disabled employee, Faril (last name

unknown) who did not use FMLA leave would be a better fit.

       28.   In late 2019, Defendant hired a new manager for Plaintiff’s team,

Karen Schneider-Topa (Caucasian).

       29.   Almost immediately, Ms. Schneider-Topa continued the pattern of

discrimination and harassment as Ms. Savage had.

       30.   In March 2020, Plaintiff applied for intermittent leave under the

FMLA through Reed Group Management, LLC., Defendant’s third-party

administrator.




                                       5
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 6 of 18 PageID 6




      31.    Plaintiff was approved for intermittent protected medical leave

for her own serious health condition from March 11, 2020, to December 30,

2020, with a duration and frequency of nine (9) monthly absence(s) of eight

(8) hour(s) each.

      32.    Due to Plaintiff’s race and to interfere with and discourage

Plaintiff from using FMLA Ms. Schneider-Topa stated you al abuse the

process when speaking with Plaintiff and another employee, implying that

Plaintiff abused her FMLA leave because she is African American.

      33.    Ms. Schneider-Topa also stated that FMLA is “only to be used

when needed” to harass and discourage Plaintiff.

      34.    Additionally, after moving into a temporary workspace Ms.

Schneider-Topa was seated near Plaintiff.     Due to Plaintiff’s race, Ms.

Schneider-Topa asked Plaintiff if she can be trusted and moved Plaintiff’s

seat. Ms. Schneider-Topa then sat a non-African American employee in

Plaintiff’s seat and did not ask the non-African American employee if she

could be trusted.

      35.    Defendant failed to promote Plaintiff to a vacant customer

service position that she was qualified for due to her disability/handicap,

use of FMLA leave, and race.




                                        6
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 7 of 18 PageID 7




      36.    Defendant then placed a non-disabled, non-African American

individual with less experience and tenure than Plaintiff into the position.

      37.    Defendant’s proffered reason for not promoting Plaintiff was that she

missed too many days and was not there often enough to receive a promotion.

      38.    However, the days Defendant referred to were most, if not all, taken

as FMLA leave.

      39.    Furthermore, Defendant’s policy permitted management to control

“extra projects” that employees worked on. Participation in these extra projects

impacted an employee’s qualifications for promotions. Many times, there was not

an application process for these projects.

      40.    When left to management, specifically Ms. Schneider-Topa, Plaintiff

was never chosen to participate due to Ms. Schneider-Topa’s discrimination

against Plaintiff due to her disability/handicap and race and retaliation for

Plaintiff’s FMLA use and protected complaints.

      41.    To harass Plaintiff due to her use of FMLA leave, in February 2020,

Ms. Schneider-Topa issued Plaintiff a final warning alleging Plaintiff did not

properly notify Ms. Schneider-Topa of her use of FMLA days. Plaintiff

immediately escalated her concerns about the retaliatory and harassing write up

to Ms. Brunelle, Erin Poliskie, and Cheryl Buchanan wherein Plaintiff explained

she emailed Ms. Schneider-Topa in accordance with Defendant’s policies.


                                         7
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 8 of 18 PageID 8




       42.    Plaintiff further complained to Ms. Brunelle about Ms.

Schneider-Topa’s inappropriate conduct in the workplace.

       43.    Plaintiff required the use of her FMLA leave for the afternoon

of March 27, 2020 and Monday March 30, 2020. In compliance with

Defendant’s policies, Plaintiff emailed her managers Ms. Schneider-Topa,

Valentina Bonilla, and Jovan Rodriguez, to advise them of the same.

       44.    Shortly   thereafter    Defendant     terminated     Plaintiff’s

employment.

       45.    Defendant alleged Plaintiff did not properly call out on March

27, 2020. However, Plaintiff followed proper procedures as she emailed her

managers Ms. Schneider-Topa, Bonilla, and Mr. Rodriguez prior to leaving

the office.

       46.    Plaintiff was terminated due to the discriminatory animus

towards her disability/handicap and race, and in retaliation for her use of

FMLA leave and complaints about and opposing discrimination.

       47.    Plaintiff has been damaged by Defendant’s unlawful conduct.

       48.    Plaintiff has had to retain the services of undersigned counsel

and has agreed to pay said counsel reasonable attorneys’ fees.




                                         8
 Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 9 of 18 PageID 9




            Count I: Disability Discrimination in Violation of the ADA

      49.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      50.     At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

      51.     Plaintiff has an actual disability, has a record of being disabled,

and/or is perceived as being disabled by Defendant.

      52.     Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      53.     Defendant violated the ADA by terminating her and discriminating

against Plaintiff based on her disability.

      54.     Defendant intentionally discriminated against Plaintiff based on her

disability.

      55.     As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress for which Plaintiff is entitled to an award of monetary damages

and other relief.




                                             9
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 10 of 18 PageID 10




                  Count II: Retaliation in Violation of the ADA

      56.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      57.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity when she requested a brief medical leave due to her disability

by unlawfully terminating her employment.

      58.    Defendant’s conduct violates the ADA.

      59.    Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige.

      60.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      61.    Defendant has engaged in discriminatory practices with malice

and reckless indifference to Plaintiff’s federally protected rights, thereby

entitling her to punitive damages.

            Count III: Race Discrimination in Violation of Title VII

      62.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      63.    At all times material, Defendant employed fifteen (15) or more

employees and qualified as an employer within the meaning of Title VII.




                                          10
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 11 of 18 PageID 11




      64.    At all times relevant to this action, Plaintiff was in a protected

category under Title VII because of her race, African American.

      65.    During the course of Plaintiff’s employment with Defendant,

Defendant, by and through its agents and employees, discriminated against

Plaintiff in the terms, conditions, and privileges of employment in various ways,

in substantial part because of her race in violation of Title VII.

      66.    Plaintiff has suffered and will continue to suffer a loss of earnings and

other employment benefits and job opportunities as a result of Defendant’s

unlawful employment practices.

      67.    As a direct and proximate result of Defendant’s willful, knowing, and

intentional discrimination against Plaintiff, Plaintiff has suffered and will continue

to suffer pain, humiliation, and emotional distress.

      68.    Plaintiff is entitled to general and compensatory damages.

      69.    Defendant’s conduct was willful, wanton, malicious, and done in

reckless disregard for the well-being of Plaintiff. Plaintiff is entitled to punitive or

exemplary damages.

                  Count IV: Retaliation in Violation of Title VII

      70.    Plaintiff realleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.




                                          11
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 12 of 18 PageID 12




      71.    Plaintiff engaged in protected activity under Title VII while

employed by Defendant.

      72.    Defendant engaged in intentional retaliation against Plaintiff

for Plaintiff’s participation in protected activity.

      73.    Defendant’s conduct violated Title VII.

      74.    Defendant’s discriminatory conduct, in violation of Title VII,

has caused Plaintiff to suffer a loss of pay, benefits, and prestige for which

Plaintiff is entitled to damages.

      75.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling Plaintiff to compensatory damages.

      76.    Defendant has engaged in discriminatory practices with malice

and reckless indifference to Plaintiff’s federally protected rights, thereby

entitling Plaintiff to punitive damages.

                            Count V: FMLA Retaliation

      77.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      78.    Plaintiff is a covered “employee” as defined by the FMLA

because she worked at least 1,250 hours of service during the twelve (12)

months preceding the leave and worked at a location where the employer

has at least fifty (50) employees within seventy-five (75) miles.


                                           12
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 13 of 18 PageID 13




      79.    At all times relevant to the case, Defendant is and was a covered

“employer” under the FMLA because it has more than fifty (50) employees

employed at Plaintiff’s work location in twenty (20) or more workweeks in the

calendar year preceding the leave request.

      80.    Plaintiff exercised or attempted to exercise her rights under the

FMLA.

      81.    Defendant retaliated against Plaintiff for exercising or attempting to

exercise her rights under the FMLA.

      82.    Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

      83.    Plaintiff was injured due to Defendant’s willful violations of the

FMLA, and she is entitled to legal relief.

        Count VI: Race Based Discrimination in Violation of the FCRA

      84.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      85.    At all times relevant to this action, Plaintiff was in a protected

category under the FCRA because of her race; Plaintiff is African American.

      86.    Defendant is prohibited under the FCRA from discriminating against

Plaintiff because of her race with regard to discharge, employee compensation,

and other terms, conditions, and privileges of employment.


                                         13
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 14 of 18 PageID 14




      87.      Defendant    violated   the     FCRA   by   discharging    and

discriminating against Plaintiff based on her race.

      88.      Defendant intentionally discriminated against Plaintiff based

on her race.

      89.      As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental

anguish and emotional distress, including but not limited to depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which she is entitled to an

award of monetary damages and other relief.

      90.      Defendant was on notice of the discrimination since at least as

early as 2012 by Plaintiff’s repeated reports of same. Despite the notice and

refusal to remediate the situation, Defendant condoned the discriminatory

treatment. The discriminatory treatment and failure and refusal to remedy

the same were in violation of the FCRA, were outrageous and malicious

with the intent to injure Plaintiff and was done with conscious disregard of

Plaintiff’s civil rights, entitling her to an award of exemplary and/or

punitive damages.




                                          14
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 15 of 18 PageID 15




                Count VII: Retaliation in Violation of the FCRA

      91.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      92.    Plaintiff engaged in protected activity under the FCRA while when

she raised her concerns to Defendant.

      93.    Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      94.    Defendant’s conduct violated the FCRA.

      95.    Defendant’s discriminatory conduct, in violation of the FCRA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is

entitled to damages.

      96.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      97.    Defendant has willfully engaged in retaliation against Plaintiff.

Despite being on notice of the retaliatory treatment and its refusal to remediate the

situation, Defendant condoned the retaliation. The retaliation, failure, and refusal

to stop and/or remedy the retaliation was done with malice and reckless

indifference to Plaintiff’s protected rights, entitling her to punitive damages.




                                         15
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 16 of 18 PageID 16




     Count VIII: Handicap Based Discrimination in Violation of the FCRA

      98.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      99.     Plaintiff was a qualified individual with a handicap under the

meaning of the FCRA.

      100.    Defendant is prohibited under the FCRA from discriminating

against Plaintiff because of her handicap with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      101.    Defendant     violated     the     FCRA     by   terminating    and

discriminating against Plaintiff based on her handicap.

      102.    Defendant intentionally discriminated against Plaintiff based

on her handicap.

      103.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost

wages, lost benefits, as well as severe mental anguish and emotional

distress,    including   but   not     limited    to    depression,   humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

and emotional pain and suffering, for which Plaintiff is entitled to an award

of monetary damages and other relief.




                                           16
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 17 of 18 PageID 17




      104.   Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling her to an award of

exemplary and or punitive damages.

                 Count IX: Retaliation in Violation of the FCRA

      105.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-48 above.

      106.   At all times relevant to this action, Plaintiff was a qualified employee

with a handicap under the FCRA.

      107.   Defendant intentionally retaliated against Plaintiff for engaging in

protected activity.

      108.   As a direct and proximate result of Defendant’s unlawful and

retaliatory conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but

not limited to depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.

      109.   Defendant’s unlawful conduct in violation of the FCRA was

outrageous and malicious, was intended to injure Plaintiff, and was done with




                                         17
Case 6:21-cv-00822-PGB-GJK Document 1 Filed 05/12/21 Page 18 of 18 PageID 18




conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award

of exemplary and/or punitive damages.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in the amount to be proved at

trial, punitive damages, and prejudgment interest thereon;

      b)     Granting Plaintiff costs and an award of reasonable attorneys’ fees

(including expert witness fees); and

      c)     Award any other, and further relief as this Court deems just and

proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                        Respectfully Submitted:

                                        /s/ Gary Martoccio
                                        Gary Martoccio
                                        Florida Bar No: 099040
                                        Spielberger Law Group
                                        4890 W. Kennedy Blvd., Suite 950
                                        Tampa, Florida 33606
                                        T: (800) 965-1570
                                        F: (866) 580-7499
                                        gary.martoccio@spielbergerlawgroup.com
                                        Counsel for Plaintiff

                                          18
